Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered March 16, 1984, convicting him of burglary in the second degree, criminal mischief in the third degree and criminal possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*752There was legally sufficient evidence adduced at trial to support the jury’s verdict of guilt beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). It is within the province of the trier of facts to resolve questions regarding the credibility of witnesses and identification testimony (see, People v Jennings, 120 AD2d 546; People v Herriot, 110 AD2d 851). Lazer, J. P., Bracken, Kooper and Spatt, JJ., concur.